Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Pages 10-11, filed 06/20/2022, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 have been withdrawn. See reasons for allowance in the next section.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed towards a system, method, and computing system for determining and displaying retardation forces and speed values for an industrial vehicle, as well as warning an operator by displaying the retardation forces and speed values using a warning zone. Each of independent claims 1, 9, and 16 recites the novel features of:

“generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the industrial vehicle, the output including a warning zone to indicate that the required retardation force is greater than the available retardation force, wherein the first indicator is configured to move relative to the second indicator to illustrate the required retardation force relative to the available retardation force, wherein the first indicator and the second indicator are configured to move relative to the warning zone to illustrate whether the industrial vehicle is travelling too fast for the available retardation force..”
The following references have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to determining and/or displaying braking/retardation forces.

Wolff et al. (U.S. Publication No. 2018/0065629 A1) hereinafter Wolff is directed towards an industrial vehicle determining retardation forces and outputting a warning when the retardation forces exceed thresholds.

Unterforsthuber et al. (U.S. Patent No. 6,349,997 B1) hereinafter Unterforsthuber is directed to displaying required braking force and available braking force (Figure 2 below) along with a conventional display (speedometer – Figure 1 below).


    PNG
    media_image1.png
    211
    460
    media_image1.png
    Greyscale

Figure 1 of Unterforsthuber

    PNG
    media_image2.png
    175
    214
    media_image2.png
    Greyscale

Figure 2 of Unterforsthuber
Fraser et al. (U.S. Publication No. 2017/0210371 A1) hereinafter Fraser is directed to displaying braking values 238 on a brake indicator 236 along with a speed from a speedometer 222, and triggering a warning 230 when a brake capacity drops below a threshold (Figure 2D below).

    PNG
    media_image3.png
    339
    689
    media_image3.png
    Greyscale

Figure 2D of Fraser

	Sychra et al. (U.S. Publication No. 2006/0069487 A1) hereinafter Sychra is directed to determining a required retardation force based on inclination and speed of an industrial vehicle.	

	Roach et al. (U.S. Publication No. 2013/0328675 A1) hereinafter Roach is directed towards displaying braking indicators of an industrial vehicle (Figure 4A below).

    PNG
    media_image4.png
    190
    315
    media_image4.png
    Greyscale

Figure 4A of Roach

Perlick et al. (U.S. Publication No. 2020/0017078 A1) hereinafter Perlick is directed towards displaying braking parameters for a vehicle (Figure 5 below).


    PNG
    media_image5.png
    165
    578
    media_image5.png
    Greyscale

Figure 5 of Perlick

The combination of Wolff, Unterforsthuber, Fraser, Sychra, Roach, and Perlick fails to disclose or render obvious:

“generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the industrial vehicle, the output including a warning zone to indicate that the required retardation force is greater than the available retardation force, wherein the first indicator is configured to move relative to the second indicator to illustrate the required retardation force relative to the available retardation force, wherein the first indicator and the second indicator are configured to move relative to the warning zone to illustrate whether the industrial vehicle is travelling too fast for the available retardation force..”


Notably, Wolff discloses determining retardation forces for an industrial vehicle [see Paragraphs 0108-0109] and outputting a warning when the forces are exceeded [see Paragraph 0083]. However, is silent as to displaying the retardation forces.

Unterforsthuber discloses displaying a first indicator directed towards an available retardation force [see Column 2 lines 30-46 and see Figure 2 below]

    PNG
    media_image2.png
    175
    214
    media_image2.png
    Greyscale

Figure 2 of Unterforsthuber

 and a second indicator directed towards speed [see Column 2 lines 42-46 and Figure 1 below]. However, is silent of a warning zone and the indicators moving relative to the warning zone.

    PNG
    media_image1.png
    211
    460
    media_image1.png
    Greyscale

Figure 1 of Unterforsthuber

Fraser discloses displaying speed (222) and braking values (234) and a warning (23) when brake capacity drops [see Figure 2D below]. However, is silent of a warning zone and the indicators moving relative to the warning zone.

    PNG
    media_image3.png
    339
    689
    media_image3.png
    Greyscale

Figure 2D of Fraser

 Sychra discloses determining a required retardation force based on inclination and speed [see Paragraph 0006]. However, does not display these values or a warning zone for that matter.

Roach discloses displaying available retardation forces [see Figure 4A below – available retardation force indicator 306]. However, is silent of displaying a current speed of the vehicle and displaying a warning zone.

    PNG
    media_image4.png
    190
    315
    media_image4.png
    Greyscale

Figure 4A of Roach

 and Perlick disclose displaying braking values 504-508 and current speed 510 on a driver interface [see Figure 5 below]. However, does not disclose displaying a warning zone or the indicators moving relative to the warning zone

    PNG
    media_image5.png
    165
    578
    media_image5.png
    Greyscale

Figure 5 of Perlick

The combination of Wolff, Unterforsthuber, Fraser, Sychra, Roach, and Perlick, fails to disclose, or render obvious: 
“generate an output indicating the required retardation force for the industrial vehicle relative to the available retardation force for the industrial vehicle, the output including a first indicator configured to indicate the available retardation force, the output including a second indicator configured to indicate a present speed of the industrial vehicle, the output including a warning zone to indicate that the required retardation force is greater than the available retardation force, wherein the first indicator is configured to move relative to the second indicator to illustrate the required retardation force relative to the available retardation force, wherein the first indicator and the second indicator are configured to move relative to the warning zone to illustrate whether the industrial vehicle is travelling too fast for the available retardation force..”

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665